IN THE COURT OF APPEALS OF IOWA

                                  No. 19-0523
                              Filed August 5, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

PERRY DEXTER NELSON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Dubuque County, Mark T. Hostager,

District Associate Judge.



      The defendant appeals his sentences asserting the court failed to consider

minimum essential sentencing factors. AFFIRMED.



      Sharon D. Hallstoos of Hallstoos Law Office, Dubuque, for appellant.

      Thomas J. Miller, Attorney General, and Genevieve Reinkoester, Assistant

Attorney General, for appellee.



      Considered by Vaitheswaran, P.J., Greer, J., and Blane, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2020).
                                         2


BLANE, Senior Judge.

       On appeal, Perry Dexter Nelson contends that when imposing sentence,

the court failed to consider minimum essential sentencing factors. Based upon our

review, we find the trial judge considered the necessary requirements regarding

sentencing and affirm.

       I.     Procedural and factual background.

       A jury found Nelson guilty of two counts of assault on a peace officer; one

count of assault causing bodily injury; and one count of public intoxication as a

third or subsequent offense; as well as two misdemeanor counts of interference

with official acts and disorderly conduct. Based upon these convictions, Nelson

was also subject to probation revocation of four prior sentences. Following the

guilty verdicts, the court ordered a presentence investigation report (PSI) to be

prepared by the department of correctional services (DCS). Before sentencing,

Nelson filed a “Defendant’s Sentencing Memorandum,” in which he agreed with

the information contained in the PSI and also listed aggravating and mitigating

factors for the court’s consideration.

       The court sentenced Nelson to two year indeterminate terms on each

probation revocation to run concurrently for a total of eight years. The court also

sentenced Nelson to incarceration on the four convictions in the present case,

each individual sentence run concurrently, for a total of 540 days. The court ran

this term of incarceration concurrent to the eight years on the probation violations.

Nelson appeals.
                                          3


       II.     Scope and standards of review.

       We review sentences that are within the statutory limits for an abuse of

discretion. State v. Roby, 897 N.W.2d 127, 138 (Iowa 2017). A sentence will not

be upset on appellate review unless the defendant demonstrates an abuse of trial

court discretion or a defect in the sentencing procedure such as trial court

consideration of impermissible factors.1 State v. Wright, 340 N.W.2d 590, 592

(Iowa 1983).

       Sentencing decisions of the district court are cloaked with a strong

presumption in their favor, and a sentence will be disturbed by a reviewing court

only upon a showing that the district court abused its discretion. State v. Johnson,

513 N.W.2d 717, 719 (Iowa 1994) (citing State v. Neary, 470 N.W.2d 27, 29 (Iowa

1991)). No abuse of discretion will be found unless the defendant shows that such

discretion was exercised on grounds or for reasons clearly untenable or to an

extent clearly unreasonable. Id.

       When imposing a criminal sentence, the court owes a duty to both the

defendant and the public. State v. Fink, 320 N.W.2d 632, 634 (Iowa Ct. App.

1982). After considering all pertinent sentencing factors, the court must select the

sentencing option that would best accomplish justice for both society and the

individual defendant. Id. The punishment selected by the court should fit both the

crime and the individual. State v. Hildebrand, 280 N.W.2d 393, 396 (Iowa 1979).

The trial court must exercise its discretion. Id. at 396.


1 We note “‘a defective sentencing procedure does not constitute an illegal
sentence.’” Goodwin v. Iowa Dist. Ct. for Davis Cty., 936 N.W.2d 634, 644 (Iowa
2019) (quoting Jefferson v. Iowa Dist. Ct. for Scott Cty., 926 N.W.2d 519, 525 (Iowa
2019)).
                                        4


      To ensure that the appellate court can review the sentencing court’s

decision and determine whether the court exercised its discretion, the court must

state on the record its reasons for imposing a particular sentence. Iowa R. Crim.

P. 2.23(3)(d); State v. Jacobs, 607 N.W.2d 679, 690 (Iowa 2000). The “minimal

essential factors” that must be considered and weighed by the sentencing court

include the nature of the offense; the attending circumstances; the defendant’s

age, character, propensities, and chances of reform. Hildebrand, 280 N.W.2d at

396; see Iowa Code section 907.5 (2019) (standards for release on probation). A

sentencing court must also consider any mitigating circumstances relating to a

defendant.   State v. Witham, 583 N.W.2d 677, 678 (Iowa 1998); Iowa Code

§ 901.3(1)(g) (2019) (contents of presentence investigation).

      III.   Discussion.

      Nelson argues that the sentencing judge relied solely on the nature of the

offenses and his criminal history in determining the sentence and did not consider

the minimum essential factors. We specifically note Nelson does not assert that

the imposed sentences are outside those permitted by statute or that the

sentencing judge considered an improper factor in imposing sentence.

      The record in this case discloses that the sentencing was not some cursory

disposition. The court ordered a PSI; the court had reviewed it in preparing to

impose sentence.      The contents of a PSI, as prescribed by Iowa Code

section 901.3 are quite thorough. Nelson also filed his “Defendant’s Sentencing

Memorandum” that stated no objection to the contents of the PSI.
                                          5


      At the sentencing hearing, the court stated:

      I have read the presentence investigation report. I’ve read the
      sentencing memo that [trial counsel] has filed. I’ve looked at the
      exhibits. And obviously, I’ve heard, just like you have, the arguments
      of the attorneys. I understand you have a disability. You have a
      seizure disorder. There’s no question in my mind about that. All
      right? So that’s a given. I understand you have not had necessarily
      an easy life, and I do agree with the things that [trial counsel] . . . was
      saying about trying things short of prison. I do agree with that.
              On the flip side, . . . as you’ve already heard, and you’re well
      aware of your own record, it’s atrocious. And [the prosecutor] had a
      different number, but the PSI report just reported, . . . you’ve been
      convicted of thirty-two criminal offenses. And as already been
      alluded to, a good number of those offenses are the same type that
      you’re in front of me on right now. Assaults, assaults on peace
      officers, obstructing, interfering, public intoxication.
              And I understand in and of themselves normally they’re not
      considered serious or prison-type offenses. But that record is
      atrocious. I mean, when it’s a record of you mixing alcohol into your
      system and people getting put in danger, whether it’s police officers,
      the public, and in some instances, even yourself when you’re fighting
      with the police, that is highly dangerous.
              And the dispositions on your record show numerous jail
      sentences. It shows probation in the past. The PSI report indicates
      that you’ve had probation revoked five times in the past. [Trial
      counsel] indicated it wasn’t clear to him whether you’ve been on
      formal probation supervision or not, and the PSI isn’t clear on that
      either as far as I can tell. But they do state in there that the
      Department of Correctional Services has made numerous referrals
      in the past. And I don’t know if those referrals are a result of you
      being on probation to them or if those referrals are the result of you
      being on pretrial supervision to them. But either way, it’s the same
      point: that you have been under their supervision in some form and
      they’ve made referrals in the past and they say that your track record
      is that you’ve refused those referrals. . . .
              And so it appears to me that the criminal justice system here
      has tried many things with you in the past and you have not taken
      advantage of them. Your behavior has not changed. And on this
      record and from what I’ve heard, I really don’t see that continued
      probation is going to work or be a good use of resources.

      The court’s statement reveals that before determining Nelson’s sentence, it

thoroughly considered the minimum essential factors and beyond: the nature and

circumstances of the offense, Nelson’s personal history and character, his criminal
                                          6


history, his previous repeated failures to succeed on supervision and in treatment,

his chance of reform, and the protection of the community. These reasons were

sufficient to support the sentence imposed, and we discern no abuse of the court’s

discretion. See Goodwin, 936 N.W.2d at 648 (finding that “[e]ven a terse and

succinct statement is sufficient . . . when the reasons for the exercise of discretion

are obvious in light of the statement and the record before the court” (internal

quotation marks and citation omitted)). To the extent in his brief Nelson cites to

State v. Hess, 533 N.W.2d 525, 527–28 (Iowa 1995), and contends the court failed

to give specific reasons for imposing consecutive sentences, we likewise reject

this argument based on the record.

       IV.    Conclusion.

       Finding no abuse of discretion, we affirm.

       AFFIRMED.